Citation Nr: 1453111	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a gastrointestinal condition (claimed as ulcerative colitis).

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal condition (claimed as ulcerative colitis), claimed as due to treatment provided by the Department of Veterans Affairs in July 2008.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO) in February 2009 and March 2010.  The Veteran failed to appear at a scheduled March 2012 hearing before a Veterans Law Judge, and a request for postponement was not received and granted.  The Board finds, therefore, that the Veteran's request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In light of the evidence of record, the Board has recharacterized the Veteran's claims regarding "ulcerative colitis" as claims of entitlement to service connection for a gastrointestinal condition and entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal condition, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In April 2009, the Veteran submitted a claim of entitlement to an earlier effective date for the addition of his dependents to his award.  In addition, he submitted a September 2009 claim regarding reimbursement for prescription medication.  Review of the record reveals that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over them.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of the Veteran's entitlement to service connection for a back condition, entitlement to service connection for a gastrointestinal condition, entitlement to compensation under 38 U.S.C.A. § 1151, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed decision dated January 1988, the Board denied the Veteran's claim of entitlement to service connection for a back condition.

2.  Evidence added to the record since the January 1988 Board decision relates to an unestablished fact necessary to substantiate a claim of service connection for a back condition.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2014).

2.  New and material evidence has been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's claim of service connection for a back condition in a July 1986 rating decision on the grounds that the Veteran was not diagnosed with a chronic back disability in service and a June 1986 VA report indicates that his back was normal at that time.  The Board continued this denial in a January 1988 decision on the ground that the Veteran demonstrated acute and transitory episodes of low back pain that resolved without any residual disability while in service, a chronic low back disorder was not present during service, and the Veteran has spina bifida occulta of the transitional vertebrae between the lumbar spine and sacrum, which is a congenital or developmental defect.  Notably, the Board supported its decision by noting that postservice evidence, to include June 1986 VA treatment records, failed to show that the Veteran had a chronic low back condition for which service connection may be granted.

In February 2006, the Veteran filed a claim to reopen his claim of entitlement to service connection for a back condition, which was later denied by the RO in a November 2007 rating decision.  Evidence associated with claims file in May 2008 includes VA treatment records dated March 2008 that document diagnoses of chronic back conditions, to include kyphosis and mild degenerative changes.  As these records were constructively of record within a year of the November 2007 rating decision and indicate that the Veteran has been diagnosed with a chronic back disability for which service connection may be granted, the Board finds that the November 2007 rating decision is not final, and additionally, reopening of the Veteran's claim of entitlement to service connection for a back condition is warranted.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. at 251-52.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a back condition is granted.


REMAND

First, with regard to the Veteran's claim for service connection for a back condition, the Board finds that a remand is necessary to provide an examination and obtain an opinion as to the etiology of the Veteran's current back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims of entitlement to service connection for a gastrointestinal condition and compensation for a gastrointestinal condition under 38 U.S.C.A. § 1151, the Board finds that a remand is necessary to identify the Veteran's current gastrointestinal condition and obtain an opinion as to its etiology.  See id.  The Veteran has asserted that he has a gastrointestinal disability that had onset during service and that he has ulcerative colitis that was caused by VA's prescription of ibuprofen in July 2008.  Review of the record reveals that the Veteran complained of abnormal bowel movements, diarrhea, upset stomach, and epigastric pain throughout service, and was diagnosed with viral gastroenteritis and an irritable bowel problem at various times throughout his service.  However, the postservice evidence of record includes non-VA treatment records dated September 2007 that indicate that the Veteran was negative for inflammatory bowel disease and colitis at that time, and had a remote history of colitis.  

March 2008 VA treatment records document the Veteran's report that he developed irritable bowel syndrome due to his back condition, and a May 2008 VA examination report documents diagnoses of irritable bowel syndrome and gastroesophageal reflux disease.  In addition, records dated July 2008 indicate that the Veteran was prescribed ibuprofen at a VA facility to manage his chronic pain and, thereafter, reported to a non-VA hospital one week later with a complaint of rectal bleeding.  These non-VA records document a diagnosis of "colitis, possible ulcerative colitis," and include a discharge summary that notes that the Veteran's bowels had slowed down and he did not have any further bright red blood per rectum at the time of his discharge.  VA records dated July 2008 also indicate that the Veteran experienced active colitis that may have been acute, and non-VA records dated July 2008 indicate that Motrin (ibuprofen) "can trigger acute ulcerative colitis."  Notably, VA treatment records dated April 2009 indicate that the Veteran had active ulcerative colitis in the sigmoid colon and rectum at that time.  Additionally, these records indicate that the Veteran cannot take non-steroidal anti-inflammatory drugs (NSAIDs) due to gastrointestinal problems.

Overall, the Board finds that a remand is necessary in order to determine the following with regard to the Veteran's claims for service connection for a gastrointestinal condition and compensation for a gastrointestinal condition under 38 U.S.C.A. § 1151: (1) whether the Veteran currently has chronic ulcerative colitis; (2) whether the Veteran's in-service gastrointestinal problems were early manifestations of a present gastrointestinal disability, if any; (3) whether VA's prescription of ibuprofen in July 2008 caused the Veteran to develop additional gastrointestinal disability; and (4) whether the Veteran's back condition or any medication used to treat that condition, to include ibuprofen or other NSAIDS, caused or aggravated the Veteran's current gastrointestinal condition.

In addition, the record indicates that the Veteran authorized VA to obtain records pertaining to his treatment for a rectum condition from 1991 to 1994 by non-VA physician Dr. William Bader by way of signed VA Form 21-4142 that was received in June 2006.  However, in a March 2007 letter to Dr. Bader, VA only requested records pertaining to the Veteran's treatment for orthopedic disabilities.  Thus, although the record indicates that Dr. Bader does not have records of the Veteran's treatment for various orthopedic disabilities, the Board finds that it is unclear whether Dr. Bader has records of the Veteran's treatment for a rectum condition, as such records were not requested.  As this evidence may provide information concerning the onset of the Veteran's gastrointestinal problems, the Board finds that VA should request that the Veteran provide, or authorize VA to obtain, records of his treatment for a rectum condition by Dr. Bader while on remand.

Additionally, as shown by the foregoing discussion, the Board finds that the Veteran's claim of entitlement to a TDIU must also be remanded because it is inextricably intertwined with the Veteran's claims of entitlement to compensation for a back condition and a gastrointestinal condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, any records that may be relevant to the Veteran's claims, to include records of his treatment for a rectum condition by Dr. William Bader.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.  Additionally, VA should associate with the Veteran's file records of his recent VA treatment.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of his symptomatology that contributed to his claimed disabilities, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his back condition.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  In addition, the examiner should record the full history of the Veteran's back condition, including the competent and credible lay account of problems during and since service, and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that any back condition found to be present was incurred in or aggravated by service, or is otherwise related to service.

The examiner is also asked to identify what medications were used to treat the Veteran's current back condition.

4.  After associating any records obtained by way of the above development and providing an examination with regard to his back condition, arrange for the Veteran to be examined by an appropriate clinician with regard to his claimed gastrointestinal condition, to include ulcerative colitis.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  In addition, the examiner should record the full history of the Veteran's gastrointestinal condition, including the competent and credible lay account of problems during and since service, and all necessary tests should be conducted.

First, identify the Veteran's current gastrointestinal disability.  In doing so, the examiner should note whether the Veteran has chronic ulcerative colitis.

Second, identify any additional chronic disability caused by VA's prescription of ibuprofen in July 2008 by comparing the Veteran's condition immediately before he was prescribed ibuprofen to the Veteran's condition after he began his ibuprofen regimen.

Third, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing ibuprofen.

Fourth, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

Fifth, provide an opinion as to whether it is at least as likely as not that the Veteran's current gastrointestinal condition had onset in service, or was otherwise caused or aggravated by his service.  In providing this opinion, the examiner is asked to consider whether the Veteran's in-service gastrointestinal symptoms were early manifestations of his present gastrointestinal disability. 

Sixth, provide an opinion as to whether it is at least as likely as not that the Veteran's current gastrointestinal condition was caused or aggravated by his back condition, to include consideration of whether his gastrointestinal condition was caused or aggravated by medication used to treat his back condition.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's gastrointestinal disability prior to aggravation by his back condition.

5.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


